Title: From Alexander Hamilton to James McHenry, 1 May 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York May 1st. 1800
          
          Enclosed is an extract of a letter I have just received from Colonel Smith. I entirely concur in all the ideas it contains—On the subject of promotion to vacancies that occur, I have already written to you, more than once, in Strong terms, and can not but feel extreme regret that a System different from the one recommended should appear to have prevailed. In making this observation I allude not to new appointments for filling the lowest grades, but the higher ones which are vacant to promotions to of the existing officers to vacancies arising from resignations or other causes.
          Enclosed is a letter in recommendation of Dr. William McIntosh—I have heard a good character of the young Gentleman, and, have confidence in the recommendation.
          I have never received from you the information you speak of relative to the approval of the sentence in the case of Lt. Kreemer—It has nowever been communicated to General Wilkinson with directions to be carried into effect.
          With great respect I am Sir Yr. ob. Servt.
          Secy. of War—
        